— Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered March 13, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the trial evidence in a light most favorable to the People, as we must, the identification of the defendant as the perpetrator of the robbery was proven beyond a reasonable doubt. Although the trial testimony of the complaining witness was impeached at some points by his prior inconsistent statements, the issue of a witness’s credibility is one for the jury to decide (see, People v Cohen, 223 NY 406; People v Di Girolamo, 108 AD2d 755), and we do not find that this witness’s testimony was incredible as a matter of law. Rubin, J. P., Lawrence, Eiber and Spatt, JJ., concur.